Title: To George Washington from David Stuart, 10 December 1792
From: Stuart, David
To: Washington, George



Dear Sir,
Hope-Park [Fairfax County, Va.] Decr 10th 1792

Your letter of the 30th of last month, which I ought to have recieved in Ge: town, I only got on Saturday on my return from thence in passing through Alexandria. It will therefore be impossible for me to comply with your request at present, in sending you a list of the lots which have been actually sold. But it shall be done at the next meeting. If I was not setting off tomorrow for New-Kent [Va.], I would have gone to Ge: town for that express purpose. Your ideas respecting a Superintendant living on the spot coincide perfectly with those entertained by the Commissioners. From our conversation with Mr Blodget on this subject, we expected as soon as it was known how far it met with your

approbation to have heard from him. It was at his request, we mentioned it to you, to give him an opportunity of explaining himself more fully to you, than his time would permit him to us, when at Ge: town. There were some accts at our late meeting, that he was expected down with his family to settle at Ge: town, and we attributed our not hearing from him to this determination. That he would be the most agreeable person to the Proprietors, there can be no doubt. From the little opportunities I have had of judging of him, he appears to me to be well fitted for the office, both in point of temper, and fertility of genius. Tho’ he may not be so thorough an Architect as some others, he has certainly turned his attention much to that subject, and may I think be justly allowed to have a very pretty taste for it. And more perhaps is not so very necessary, if Mr Hallet is employed in the same line for the execution of the Capitol, in which Hoben is for the President’s house; which I should suppose very proper—I believe he fully deserves the high opinion Mr Jefferson entertains of him—If this is done, I cannot but think that Mr Blodget will be found to possess the other qualities necessary for a Superintendant, in a higher degree than Major L’Enfant—For the Major, besides the objection to his temper, has no turn for œconomy, and no acquaintance with accounts, which are both indispensably necessary. Besides, he could not have the same influence with the Eastern people, which tho’ it may be considered as an adventitious circumstance, is certainly very desirable.
We are well apprized of Mr F: Ct[’]s attempts: But from the light in which we are informed, he is considered by his Countrymen, have no doubt but he will be disappointed: particularly since Mr Templeman and his Companions from Boston, who became purchasers in the city, will join most heartily in counteracting his misrepresentations. It seems when the Gentlemen arrived at Ge: town, he gave them a most unfavourable account, both of the works carrying on in the City, and the Potowmac Canal. After viewing both places, they expressed the highest satisfaction; mentioning to Mr Blodget, what a different representation Ct had given them. Templeman has bought a house in Ge: town and means to be down early in the Spring with his Family. Mr Hallet informs us, his plan will be ready by our next meeting, when we propose to send it up to you. From the judgement I could form of it, in it’s unfinished state, I entertain very sanguine hopes that it will meet with approbation. You will have I expect

by this time, a plan of Doctor Thornton’s sent to you. Nothing further has been done towards the foundation of the President’s house, than Laying the first corner stone. No Masons were to be got, ‘till very lately. There are at present about fifteen at work on the Acquia stone, polishing and preparing it against the next Spring. These have come chiefly from the Northward. Mr Williamson tells us, that two or three drop in every week from thence. But I fear we shall not be able to get the number to be wished for, by the Spring.
Excepting a fiew lots to our workmen, we have made no sales since the public one. At that time we had an offer from a Mr Ford of Philadelphia, to buy 500 at 3o£. a piece. As many of these were to have been water lots, and in very eligible situations, we thought it much too low. This too was the opinion of Mr Blodget, with whom we communicated freely on the subject. It was besides I think, unaccompanied with any conditions to improve any part of them, in a short and reasonable time, which is certainly very important.
We have not yet fixed on the time for another sale, but shall do it at the next meeting. As a preparatory step towards it, we ordered our Secretary at the late meeting, to put an advertisement in the papers, calling on the Proprietors of lots in Carrolsburg & Hamburg to come in, & subscribe, otherwise, we should proceed according to law—It appears to me that the 20th of June will be the most convenient time, to fix on; the crops of all kinds being by that time fixed—In our late letter to Mr Jefferson, we informed him that we expected to be able at the next meeting, to send in our report respecting the outlines of the territory. Our authority for this, depends on verbal information from Mr Ellicot. We are much in the dark, as to every thing which concerns this department, which has been, and must be very expensive, as long as it continues—Tho’ we entered into a resolution early in the Summer, that reports should be made to us monthly of the progress, we have never had but one and that very unsatisfactory, consisting of only about three lines. By his own acct, he is up by star light every morning. Allowing him to be so it is I think, to but little purpose. How to remedy it I know not. Perhaps, some hints from Mr Jefferson, whom he considers as a great Mathematician, and good judge of such kind of business, as he is engaged in, might be of use.
We had information at our late meeting, from Messrs [Benjamin]

Stoddert & Threlkeld, members of the Assembly at Annapolis, that a motion had been made, in the House that Maryland should withhold her future payments on her donation; ‘till Virginia should pay up hers; taking it for granted, that Virginia had been applied to, and refused—It is probable I think, that Mr Corbin’s idle talk gave rise to this belief—But idle and extraordinary as it was, it only failed by 13.
We are likely to have a dispute with the Proprietors, respecting those squares which tho’ not appropriated to any particular purposes, are nearly cut up by the intersection of different streets. They contend that the streets terminate at the commencement of the squares. We think, that as the streets run in different directions through the squares, still bearing their respective names, they must be fairly comprehended, in the exception they have made in their deeds, of recieving no consideration for streets. Mr Burns has allready given us information, that he will sue us, for his land in that situation—I have proposed, that if upon more mature consideration, it still continued to be our opinion that they were not entitled to be paid for such ground, as not being an appropriation, to leave it to reference. I have reason to believe, they will all be satisfyed with this, except Burns, who is a weak and troublesome man. By an inspection of the squares thus situated in the plan, I expect you will readily comprehend the nature of the dispute, tho’ I may have failed in explaining my meaning.
Thus Sir, you see, we have upon the whole, a most vexatious time of it, and have full as much cause to pray for a Superintendant, as any of the Proprietors. I am with the greatest respect Your Affecte Serv:

Dd Stuart.

